DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.  Applicant’s Remarks are a nearly-verbatim reproduction of the arguments that were presented in the after-final response that was filed 07/30/2021.  A response to these arguments was provided in the 08/05/2021 advisory action, the positions of which are maintained in the current rejections.  Applicant’s current Remarks do not address the majority of the positions that were set forth in the advisory action.  
As the record is clear regarding Office position on many of the arguments of Applicant’s current response, these positions are not reproduced in this Office action.  Please refer to the previous advisory action, the contents of which are incorporated by 
Applicant states (Remarks pg. 8 lines 3-4) that the advisory action “fails to cite authority that prevents Applicant from traversing the Official Notice now.”  The examiner respectfully disagrees, and points out that the 03/23/2021 final Office action pg. 3 and the 08/23/2021 advisory action both referred to MPEP 2144.03, which states that a failure to provide adequate traversal “in the next reply after the Office action in which the common knowledge statement was made” renders the asserted subject matter admitted prior art.  See also In re Chevenard 139 F.2d 711, 713, 60 USPQ 239, 241 (CCPA 1943) and In re Gunther, 125 F.2d 1020, 29 C.C.P.A. 888, 52 U.S.P.Q. 465 (CCPA 1942).  Applicant admissions of prior art are entered into the record as evidence – see MPEP 2145 I.
The examiner notes that the analysis of claim 21 that was described in the previous Office actions equally applies to claim 21 as it is currently amended.  The combination of Grinshpun and Maylander teaches that the previously-claimed “first media content segment” is a “DASH segment” (see, for example, Grinshpun [0034]).  This system therefore discloses determining the decoding complexity of a “DASH segment” as has previously been described in relation to the “media content segment” that was previously recited.  Applicant has provided no arguments describing how this amendment differentiates the claimed invention from the cited prior art.
Applicant argues (Remarks pg. 10 lines 2+) that the provisional application of the Boyce reference does not describe the subject matter of Boyce [0048].  Applicant states that the provisional does not “describe the subject matter” of the reference, and that a 
While the claims in their current form are rendered obvious by the prior art, Applicant has the opportunity to alter the scope of the claimed invention to overcome the current rejections.  A description of a potential amendment was given in the advisory action:

[…] the claim does not require that a single complexity amount is calculated based on the complexities of a plurality of frames in a multi-frame segment, as Applicant appears to argue. An amendment to claim 21 requiring this subject matter would appear to overcome the Maylander disclosure.

An amendment that more narrowly recites what Applicant intends, and more closely claims Applicant’s disclosed invention, would overcome the current rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 26, 31, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun et al., US Pub No. 20140025830 in view of Maylander et
al., US Pub No. 20130254330.

As to claim 21 Grinshpun discloses a method performed by a device, the
method comprising:
sending a dynamic adaptive streaming over HTTP (DASH) request to a content providing device ([0041]; Fig. 4: 410 – DASH requests including rate control profile are sent by the client);
receiving, from the content providing device, a first DASH segment ([0060] – content is received by the client).
Grinshpun fails to disclose: decoding the first DASH segment; displaying the first DASH segment; determining decoding complexity information associated with the first DASH segment, wherein the decoding complexity information indicates at least one of power, time, or computing resources, used by the device to decode or display the first DASH segment; and sending the decoding complexity information to a remote source.
Maylander discloses
decoding a first segment; displaying the first segment ([0024] – client decodes and renders the received content);
 ([0025], [0043], [0046] – the client determines the decoding complexity (amount of time used to decode the content), and delivers this information to the server.  As the decoding complexity of each frame is determined, the complexity associated with any arbitrarily-defined segment is determined).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Grinshpun with the teachings of Maylander, the motivation being to provide improved rate control that takes into account user CPU usage, thereby enabling optimal client device resource usage (see Maylander [0043]).  When modified in this manner, the decoding complexity of Grinshpun’s DASH segments is determined as described in Maylander.

As to claim 26 Maylander discloses that the decoding complexity information comprises a time at which a decoding complexity was measured, a duration for which the decoding complexity was measured, or device specifications relating to the device ([0025], [0043] – decoding complexity is reported for each frame of media content. A frame indicates a specific duration of the content).

As to claim 31 and 36 see rejection of claim 21 and 26.

Claims 22-24 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun and Maylander in view of Boyce et al., US Pub No.


As to claim 22 the system of Grinshpun and Maylander fails to disclose receiving decoding complexity information associated with a second DASH segment, wherein the decoding complexity information associated with the second DASH segment indicates at least one of power, time, or computing resources, used to decode or display the second DASH segment at one or more reference devices; determining, based on the decoding complexity information associated with the second DASH segment, that the second media content is to be received; and sending a request to the content providing device for the second DASH segment based on the determination that the second DASH segment is to be received.
However, in an analogous art, Boyce discloses:
receiving decoding complexity information associated with a second DASH segment, wherein the decoding complexity information associated with the second DASH segment indicates at least one of power, time, or computing resources, used to decode or display the second DASH segment at one or more reference devices ([0048] – level indicators indicate computational requirements required for decoding the content. As this level indicator portrays computational requirements for decoding the content, it “indicates resources [that would be] used to decode” the content at any device, or at a reference device);
determining, based on the decoding complexity information associated with the second DASH segment, that the second media content is to be received ([0055] – based on the level indicator, the decoder determines whether it is capable of decoding the layer).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Maylander with the teachings of Boyce, the rationale being to ensure that a decoder receives and processes as much data as it is capable of decoding (see Boyce [0052]).
The system of Grinshpun, Maylander and Boyce fails to disclose sending a request to the content providing device for the second media content based on a determination that the second media content is to be received. However, AAPA shows that that this was well known in the art at the time of the invention (see final Office action of 03/23/2021 and Applicant’s remarks of 03/16/2021 failing to traverse this assertion of official notice).  Therefore it would have been obvious to modify the system of Grinshpun, Maylander and Boyce to include this functionality, the rationale being to reduce bandwidth consumption by only requesting the data that is needed. 

As to claim 23 Boyce discloses receiving decoding complexity information for each of a plurality of different types of the second DASH segment; selecting a type of the second DASH segment out of the plurality of different types of the second DASH segment based on the decoding complexity information associated with each type of the second DASH segment ([0048], [0055]; Fig. 3 – complexity information is sent for a plurality of layers, or types, of media content, and the types that the decoder is capable of processing are selected); and 
sending a request to the content providing device for the selected type of the second DASH segment (see rejection of claim 22).

As to claim 24 Grinshpun discloses receiving a media presentation descriptor (MPD) file for the second DASH segment, the MPD file comprising the decoding complexity information associated with the second DASH segment ([0034] – MPD contains resolution or bitrate, or decoding complexity information). 
It would have been obvious to the skilled artisan at the time of the invention to modify the system of Grinshpun to include the complexity information described by Maylander and Boyce in the MPD, the rationale being to transmit this information in a readily-available and easily-accessible format to enable the client to determine whether it is capable of decoding the content.

As to claims 32-34 see rejection of claims 22-24.

Claims 27-29 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun and Maylander in view of Guo et al., US Pub No. 20130287095.

As to claim 27 Maylander fails to disclose measuring an amount of power used while decoding or displaying the first DASH segment to determine the decoding complexity information associated with the first DASH segment. 
However, in an analogous art, Guo discloses measuring an amount of power used while decoding or displaying the first DASH segment to determine the decoding complexity information associated with the first DASH segment ([0024]-[0025]).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Grinshpun and Maylander with the teachings of Guo, the motivation being to enable dynamic adjustment of power of the decoder based on measured power consumption (see Guo [0006], [0016]).

As to claim 28 Guo discloses measuring a maximum amount of power, a minimum amount of power, or an average amount of power used while decoding or displaying the first DASH segment to determine the decoding complexity information associated with the first DASH segment ([0024]).

As to claim 29 Guo discloses that decoding complexity information indicates at least one of the following: at least one of a maximum, a minimum, or an average amount of power used to decode or display the first DASH segment by the device ([0024]).

As to claims 37-39 see rejection of claims 27-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423